                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

BOBBY JO ROSINBAUM and ROBERT               )
WILLIAM MORGAN, JR., individually           )
and on behalf of all similarly situated     )
individuals                                 )
                       Plaintiffs,          )
                                            )
v.                                          )       JUDGMENT
                                            )
                                            )       No. 7:16-CV-233-FL
FLOWERS FOODS, INC. and                     )
FRANKLIN BAKING CO, LLC                     )
                Defendants.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, on the
parties’ joint motion for settlement approval and plaintiffs’ motion for attorney fees and costs.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the orders entered on
December 29, 2020, that the Settlement is fair, reasonable and adequate and the court APPROVES
the settlement. Service award payments in the amount of $10,000.00 to Bobby Jo Rosinbaum and
Robert William Morgan, Jr. are APPROVED. Attorneys' fees to Class Counsel in the amount that
is equivalent to one-third of the $8.3 million common-fund settlement is APPROVED.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiffs’ counsel shall be
paid $2,766,666.39 in attorney fees and $95,771.40 in expenses.

This Judgment Filed and Entered on December 29, 2020, and Copies To:
Leto Copeley / Shawn Wanta / Susan Ellingstad (via CM/ECF Notice of Electronic Filing)
Michael Ray / Margaret Hanrahan Santen (via CM/ECF Notice of Electronic Filing )


December 29, 2020                    PETER A. MOORE, JR., CLERK
                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk




          Case 7:16-cv-00233-FL Document 412 Filed 12/29/20 Page 1 of 1
